DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/18/2020, 12/11/2019, 7/24/2019 and 3/29/2019 have been considered.
Drawings
The drawings submitted on 3/29/2019 are acceptable.
Claim Status
	Claims 1-20 are pending.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lingyan Wang on 4/27/2021.
The application has been amended as follows: 
In the title, the term “fluorine” is amended to “fluorene”.


    PNG
    media_image1.png
    254
    1018
    media_image1.png
    Greyscale
”
Claim 2 is cancelled.
In claim 5, the 3rd formula in the 10th row, the 2nd formula in the 11th row, and the 3rd structure in the 56th row are respectively amended as follows:

    PNG
    media_image2.png
    444
    796
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The present claims are allowable for the same reasons as the allowance of the U.S. Patent Application Number 16/337,997.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/VU A NGUYEN/Primary Examiner, Art Unit 1762